Order so far as appealed from, modified on the law and facts so as to enlarge the *939scope of the examination to include items 5, 6, 7, 8, 9, 40, and 41 contained in the notice of examination, and as modified, affirmed, without costs of this appeal to either party. All concur. (The portion of the order appealed from resettles an order which granted plaintiff's motion to modify in part and vacate in part defendant’s notice of examination of plaintiff, and struck out of the notice the* provision requiring plaintiff to produce certain books and records, in an action for damages for an alleged breach of an agreement.) Present — McCurn, Larkin, Love, Vaughan and Kimball, JJ.